Citation Nr: 0835527	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-26 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 
14, 2005 for the award of a 50 percent rating for service-
connected central and obstructive sleep apnea, to include on 
the basis of clear and unmistakable error (CUE) in a November 
1993 rating decision in which the RO granted service 
connection and assigned an initial 0 percent (noncompensable) 
rating for that disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Whether new and material evidence to reopen a claim for 
service connection for left knee disability characterized as 
left knee injury has been received.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to April 
1993.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from February and September 2006 rating decisions.  

In the February 2006 rating decision, the RO granted an 
increased rating of 50 percent for central and obstructive 
sleep apnea, effective September 14, 2005.  In March 2006, 
the veteran filed a notice of disagreement (NOD) with the 
effective date assigned for the 50 percent rating.  In August 
2006, the veteran's representative alleged CUE in the 
November 1993 rating decision which granted service 
connection and assigned an initial, noncompensable rating for 
central and obstructive sleep apnea.  

In the September 2006 rating decision, the RO found that no 
revision was warranted in the rating for central and 
obstructive sleep apnea.  In January 2007, the veteran filed 
an NOD with the September 2006 rating decision.  A statement 
of the case (SOC) regarding revision of the rating for 
central and obstructive sleep apnea was issued in July 2007, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in August 2007.  In 
light of the veteran's assertions, and the fact that the July 
2007 SOC found that there was no CUE in the November 1993 
rating decision, and that the veteran did not qualify for a 
50 percent rating until October 2005, the Board has 
characterized this matter as reflected on the title page.  

In September 2008, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of the hearing is of record.

In September 2008, the undersigned Veterans Law Judge granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2007). 

The Board's decision denying an effective date earlier than 
September 14, 2005 for the award of a 50 percent rating for 
service-connected central and obstructive sleep apnea, to 
include on the basis of CUE in the November 1993 rating 
decision, ,is set forth below.  The remaining two claims 
identified on the title page-for which the veteran has 
completed the first of two actions required to place these 
matters in appellate status-are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.  

As a final preliminary matter, the Board notes that a January 
2007 letter from the RO informed the veteran that his 
entitlement to compensation and pension benefits had changed, 
and this had resulted in an overpayment of benefits.  In June 
2007, the veteran requested waiver of this overpayment.  It 
does not appear that the claim for a waiver of overpayment 
has yet been addressed by the RO.  As such, this matter is 
not properly before the Board, and is thus referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In a November 1993 rating decision, the RO, inter alia, 
granted service connection and assigned an initial, 
noncompensable rating for central and obstructive sleep 
apnea, effective April 16, 1993.  A December 1993 letter to 
the veteran provided notice of this rating decision.  

3.  In June 1994, the veteran filed an NOD with the November 
1993 rating decision.  A June 1994 letter from the RO 
informed the veteran that his statement was not a valid NOD 
for the purpose of initiating an appeal because it did not 
indicate the specific determinations with which he disagreed.  
This letter informed the veteran that he or his 
representative could file an NOD within 60 days or within one 
year of the notice of the rating decision, whichever was 
later.  

4.  In July 1995, more than one year after the December 1993 
notice of the November 1993 rating decision, the veteran 
expressed disagreement with the initial rating assigned for 
sleep apnea.  

5.  The veteran has not established, without debate, that the 
correct facts, as then known, were not before the RO at the 
time of the November 1993 rating decision, or that the RO 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time.  

6.  In a May 1998 rating decision, the RO continued the 
noncompensable rating for sleep apnea.  The veteran did not 
initiate an appeal of this denial.  

7.  In September 2005, the veteran filed a claim for an 
increased rating for sleep apnea.  The February 2006 rating 
decision granted an increased rating of 50 percent for sleep 
apnea, effective September 14, 2005, the date of the claim 
for an increased rating.  

8.  There was no pending claim for an increased rating for 
sleep apnea prior to September 14, 2005, and there is no 
medical evidence demonstrating that the veteran met the 
criteria for a 50 percent rating for sleep apnea within the 
one year period prior to September 14, 2005.  


CONCLUSIONS OF LAW

1.  The RO's November 1993 rating decision in which the RO 
granted service connection and assigned an initial 
noncompensable rating for sleep apnea is not shown to involve 
CUE, and is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104, 3.105, 20.302(a), 20.1103 (2007).  

2.  The claim for an effective date earlier than September 
14, 2005 for the award of a 50 percent rating for sleep apnea 
is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.97 (2007); 38 C.F.R. § 4.97 (1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In this appeal, an April 2006 letter informed the veteran of 
the information and evidence necessary to substantiate the 
claim for an earlier effective date, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
This letter also requested that the veteran submit any 
pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  This letter also provided the veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The July 2007 SOC, which reflects readjudication of the 
claim, discussed the legal authority governing effective 
dates for service-connected benefits and explained the 
reasons for the denial of the veteran's request for an 
earlier effective date in this case.  Moreover, the veteran 
has been afforded the opportunity to present evidence and 
argument with respect to the claim on appeal.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the appellant.  As will be 
explained below, the claim lacks legal merit.  As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Moreover, to the extent that the veteran argues that there 
was CUE in the RO's November 1993 assignment of a 
noncompensable rating for sleep apnea, given the parameters 
of the law surrounding CUE claims (as explained in more 
detail below), the duties to notify and assist imposed by the 
VCAA are not applicable to such claims.  See Parker v. 
Principi, 15 Vet. App. 407 (2002).   


II.  Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

Specifically with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. §  
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim. The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

The basic facts in this case are not in dispute.  The veteran 
initially filed his claim for service connection for sleep 
apnea in April 1993.  A November 1993 rating decision, inter 
alia, granted service connection and assigned an initial, 
noncompensable rating, effective April 16, 1993.  A December 
1993 letter notified the veteran of this rating decision.   

In June 1994, the veteran filed a statement which he 
indicated was his NOD with the November 1993 rating decision.  
In a June 1994 letter, the RO informed the veteran that his 
June 1994 statement was not a valid NOD for the purpose of 
initiating an appeal, as it did not indicate the specific 
determinations with which he disagreed.  [Parenthetically, 
the Board notes that VA regulations require that if the 
veteran was notified that an adjudicative determination was 
made on more than one issue, "the specific determinations 
with which the claimant disagrees must be identified."  
38 C.F.R. § 20.201].  

The June 1994 letter from the RO informed the veteran that he 
or his representative could file an NOD by indicating any 
specific determinations with which he disagreed, but that 
this information had to be provided within 60 days of the 
date of the letter or one year of the date of the notice of 
the November 1993 rating decision, whichever was later, in 
order to pursue an appeal.  The RO also informed the veteran 
that he could appeal the determination that his June 1994 
statement was not a valid NOD.  The veteran did not express 
disagreement with the determination that his June 1994 
statement was not a valid NOD, and did not submit an NOD 
specifying the determinations with which he disagreed within 
one year of the notice of the November 1993 rating decision.  
Rather, in July 1995, the veteran submitted a statement 
clarifying that he was seeking a higher rating for sleep 
apnea.  A July 1995 letter from the RO informed the veteran 
that, because this statement was not timely filed, it was not 
an NOD, however, the RO accepted the statement as a new 
claim.  

In June 1997, the veteran again filed a claim for an 
increased rating for his service-connected sleep apnea.  A 
May 1998 rating decision continued the noncompensable rating 
for central and obstructive sleep apnea.  Although notified 
of this denial by letter in May 1998, the veteran did not 
initiate an appeal.  
The next communication from the veteran is his claim for an 
increased rating for sleep apnea, received on September 14, 
2005.  In the February 2006 rating decision, the RO granted 
an increased rating of 50 percent for sleep apnea, pursuant 
to Diagnostic Code 6847, effective September 14, 2005, the 
date of the claim for an increased rating.  

Under Diagnostic Code 6847, a noncompensable rating is 
assigned for asymptomatic sleep apnea with documented sleep 
disorder breathing.  A 30 percent rating is warranted for 
sleep apnea with persistent daytime hypersomnolence.  A 50 
percent rating is warranted for sleep apnea which requires 
the use of a breathing assistance device, such as a 
continuous airway pressure (CPAP) machine.  A 100 percent 
rating is warranted for sleep apnea with chronic obstructive 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or, requiring tracheostomy.  38 C.F.R. § 4.97 
(2007).  

Initially, the Board notes that the veteran has consistently 
asserted that he is entitled to an effective date earlier 
than September 14, 2005 for the award of a 50 percent rating 
for sleep apnea because he was initially prescribed a CPAP 
machine in service, and, although he had to return that 
machine upon separation from service, he was again prescribed 
a CPAP machine by his private physician in 1995.  
Specifically, in his August 2006 claim of CUE in the November 
1993 rating decision, the veteran's representative stated 
that the veteran's service treatment records include an 
August 1992 diagnosis of sleep apnea, and an opinion that the 
veteran would require nasal CPAP for the rest of his life, 
that the veteran had required a CPAP from that point on, and 
that the November 1993 rating decision had ignored the 
finding in the service treatment records that CPAP was 
required.  

The Board notes that, because the veteran failed to file a 
timely NOD with the November 1993 rating decision, unless an 
exception to finality applies, that decision is final, and 
cannot provide a basis for an earlier effective date.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103.  The veteran's claim of CUE in the November 1993 
rating decision in which the RO granted service connection 
and assigned an initial, noncompensable rating for sleep 
apnea goes to the question of whether that rating decision 
is, in fact, final. 

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.   

In determining whether a prior determination involves CUE, 
the United States Court of Appeals for Veterans Claims 
(Court) has established a three-prong test. The three prongs 
are: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than simple disagreement on how the facts were weighed 
or evaluated), or the statutory/regulatory provisions extant 
at that time were not correctly applied; (2) the error must 
be "undebatable" and of the sort which, if it had not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).    
 
CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.   
 
A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).    

The Board notes that a claim of CUE is a collateral attack on 
an otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity that attaches to a 
final decision, and when such a decision is collaterally 
attacked the presumption becomes even stronger.  Fugo, 6 Vet. 
App. at 43-44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed on a claimant who seeks to establish 
prospective entitlement to VA benefits.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  The Board finds that, based on 
the record and the law that existed at the time of the 
November 1993 rating decision, the RO's assignment of a 
noncompensable rating for sleep apnea did not constitute CUE. 

In this case, the evidence before the RO at the time of the 
November 1993 rating decision included the veteran's service 
treatment records and the reports of VA examinations 
conducted in August 1993.  

Service treatment records reflect that, in September 1991, 
the veteran complained of heavy breathing and snoring for two 
to three years, which appeared to be getting louder for one 
year.  The assessment was rule out sleep apnea.  The veteran 
underwent polysomnogram testing in October 1991, which 
revealed significant obstructive sleep apnea.  In July 1992, 
the veteran presented with complaints of a two year history 
of morning fatigue, excessive daytime hypersomnolence, and 
increased loud snoring.  The assessment was sleep apnea.  The 
veteran again underwent polysomnogram testing in August 1992.  
The provisional diagnosis in August 1992 was obstructive 
sleep apnea, needs CPAP or bipap device.  

The veteran was evaluated in September 1992.  He reported a 
history of apneic spells noted by his girlfriend for the past 
three or four years and daytime hypersomnolence.  Head, eyes, 
ears, nose, and throat examination was significant for a 
generous neck diameter.  The physician reviewed the 
polysomnograms conducted in August 1992.  The assessment was 
that there was marked improvement with 15 cm. of water 
pressure nasal CPAP, which concurred with the veteran's 
subjective assessment that there was marked improvement in 
sleep and marked decrease of daytime sleepiness after the 
study.  Arrangements were made for home loan of nasal CPAP.  
The prognosis with CPAP was excellent.  The diagnosis was 
mixed sleep apnea with components of both central and 
obstructive events.  The September 1992 Medical Evaluation 
Board report noted that the veteran would require nasal CPAP 
for the rest of his life, and that his prognosis was 
excellent, as long as he continued to use nasal CPAP while 
sleeping.  

On VA general medical examination in August 1993, the veteran 
reported that he was treated in service for sleep apnea.  He 
complained of persistent sleep apnea.  Examination of the 
nose, sinuses, mouth, and throat was negative.  The diagnosis 
was sleep apnea by history.  On VA epilepsy and narcolepsy 
examination, the veteran reported that he started to use CPAP 
following his August 1992 sleep study, but that the machine 
was on loan, and he had to return it in March 1993.  He 
stated that he was not using CPAP at the time of examination, 
and reported that he was getting up more during the night.  
His wife reported snoring and episodes where the veteran 
stopped breathing.  The veteran stated that he felt tired and 
had occasional mild right frontal headaches, occurring two to 
three times per month.  He denied dizziness or visual 
symptoms, tingling, and numbness or weakness of the 
extremities.  He had no episodes of cataplexy or sleep 
paralysis and denied any history of seizures or narcolepsy.  
The impression following examination was obstructive and 
central sleep apnea.  The examiner noted that the veteran had 
no seizures or narcolepsy, but recommended that the veteran 
start using CPAP again, and he was referred to the walk-in 
clinic.  

The Board acknowledges that the evidence before the RO at the 
time of the November 1993 rating decision demonstrated that 
the veteran had sleep apnea requiring the use of a CPAP 
machine; however, as noted above, a determination of CUE is 
based on the law that existed at the time of the adjudication 
in question, in this case, the November 1993 rating decision.  

Significantly, at the time of the November 1993 rating 
decision, there was no diagnostic code specifically 
evaluating sleep apnea.  Rather, VA amended the schedular 
criteria for rating respiratory conditions, to include the 
addition of Diagnostic Code 6847 for sleep apnea, effective 
October 7, 1996.  See 61 Fed. Reg. 46720-46731 (September 5, 
1996).  Prior to this time, there was no diagnostic code 
specifically evaluating sleep apnea.  Therefore, despite the 
evidence of record at the time of the November 1993 rating 
decision, the law extant at the time did not provide for a 50 
percent rating for sleep apnea requiring use of a CPAP 
machine.  Thus, to the extent that the veteran and his 
representative argue that the RO's failure to grant a 50 
percent rating based on the evidence of sleep apnea requiring 
the use of a CPAP machine in the November 1993 rating 
decision was CUE, such rating was not clearly authorized 
under the law that existed at the time of that rating 
decision.  

In the November 1993 rating decision, the RO rated the 
veteran's sleep apnea as noncompensable pursuant to 
Diagnostic Code 8108-6502, indicating that the disability was 
being rated, by analogy, to narcolepsy and deflection of the 
nasal septum.  See 38 C.F.R. §§ 4.20, 4.97, 4.124a, 
Diagnostic Codes 6502, 8108 (1993).  

At the time of the November 1993 rating decision, Diagnostic 
Code 6502 provided a noncompensable rating for traumatic 
deflection of the nasal septum with only slight symptoms.  A 
10 percent rating was warranted for traumatic deflection of 
the nasal septum with marked interference with breathing 
space.  38 C.F.R. § 4.97, Diagnostic Code 6502 (1993).  
Diagnostic Code 8108, at the time, specified that narcolepsy 
was to be rated as epilepsy, petit mal.  Diagnostic Code 8911 
provided that epilepsy, petit mal, was to be rated under the 
general rating formula for minor seizures.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8108, 8911.  Under this general 
rating formula, a 10 percent rating is assigned for a 
confirmed diagnosis of epilepsy with a history of seizures.  
A 20 percent rating is warranted for at least one major 
seizure in the last 2 years; or at least 2 minor seizures in 
the last 6 months.  A 40 percent rating requires at least one 
major seizure in the last six months or two in the last year 
or an average of a least 5 to 8 minor seizures weekly.  A 60 
percent rating requires least one major seizure in four 
months over the last year or an average of 9 to 10 minor 
seizures per week.  An 80 percent rating requires an average 
of at least one major seizure in three months over the last 
year or more than 10 minor seizures weekly.  A 100 percent 
rating is warranted for at least one major seizure per month 
over the last year.  38 C.F.R. § 4.124a, General Rating 
Formula for Major and Minor Epileptic Seizures (1993).  

The November 1993 rating decision assigned an initial 
noncompensable rating for sleep apnea based on a finding that 
only slight symptoms were presently shown.  The 
symptomatology in the service treatment records and on the 
August 1993 VA examination, to include complaints of snoring, 
tiredness and hypersomnolence, reflects that the RO's 
decision to assign a noncompensable rating for sleep apnea 
was not CUE, and the argument that the veteran's 
symptomatology at the time of the November 1993 rating 
decision met the criteria for a higher rating is merely 
disagreement on how the facts were evaluated, and such 
disagreement cannot rise to the stringent standard of CUE.  
See Fugo, 6 Vet. App. at 43-44.  

Under these circumstances, the Board finds that the veteran 
has simply not established, without debate, that the correct 
facts, as they were then known, were not before the RO, or 
that the RO ignored or incorrectly applied the statutory and 
regulatory provisions applicable at the time of the November 
1993 rating decision.  As the veteran has not established CUE 
in the November 1993 assignment of a noncompensable rating 
for sleep apnea, that decision remains final.  Further, as 
the veteran did not file a timely NOD with the November 1993 
rating decision, which adjudicated the veteran's April 1993 
claim for service connection, that decision is final, and the 
veteran's April 1993 claim cannot provide the basis for 
assignment of an earlier effective date, as argued.  

The Board also points out that, while, in claiming CUE, the 
veteran has focused on the November 1993 rating decision, his 
arguments effectively ignore the fact that, following the 
original November 1993 rating decision, a May 1998 rating 
decision continued the noncompensable rating assigned for 
sleep apnea.  Again, the veteran did not appeal that 
determination.  The May 1998 rating decision resolved a June 
1997 claim for higher rating and, interestingly, the veteran 
has not even alleged CUE in that rating decision.  As such, , 
regardless of any of the appellant's other allegations, the 
finality of the May 1998 decision legally precludes an 
effective date prior to the date of that  rating decision.  

The Board further notes that the record otherwise provides no 
basis for the assignment of an earlier effective date for the 
award of a 50 percent rating for sleep apnea prior to 
September 14, 2005.  

At no time between the date of the May 1998 rating decision 
and the date of receipt of the September 14, 2005 claim, does 
the record reflect any correspondence from the veteran, or, 
pursuant to 38 C.F.R. § 3.157, a medical record, that could 
be construed as a request for an increased rating.  In this 
regard, the veteran testified during the September 2008 
hearing that he did not receive VA treatment following 
separation from service until he moved to Florida, adding 
that it was when he moved to Florida that he filed his claim 
for an increased rating and eventually received an increased 
rating.  The claim file includes records of VA treatment from 
October 2005 to November 2006 which reflect that the veteran 
was issued a CPAP machine in October 2005.  During a January 
2006 VA respiratory examination, the veteran reported that he 
had been without a CPAP machine for over a year until one was 
reissued in October 2005.  Based on the foregoing, since May 
1998, there is simply no evidence or communication which can 
constitute a claim for an increased rating for sleep apnea 
prior to September 14, 2005.  

While an effective date earlier than September 14, 2005 is 
possible if there is medical evidence from which it is 
factually ascertainable that an increase in disability had 
occurred within one year of the September 14, 2005 claim, 
there is no such evidence in this case.  In fact, there is no 
medical evidence of record reflecting treatment for sleep 
apnea within one year prior to September 14, 2005.  During 
the January 2006 VA examination, the veteran himself reported 
that he had been without a CPAP device for over one year 
prior to October 2005.  Further, to the extent that the 
veteran argues that he has required the use of a CPAP machine 
for sleep apnea since service, the medical evidence 
demonstrating the use of a CPAP in service is more than one 
year prior to the September 2005 claim for an increased 
rating.  As such, it is not factually ascertainable that the 
veteran met the criteria for a 50 percent rating for sleep 
apnea within the one year period prior to September 14, 2005.  

As there is no evidence of a pending claim for an increased 
rating prior to September 14, 2005, and there is no evidence 
showing that it is factually ascertainable that an increase 
in the veteran's disability occurred within one year prior to 
the date of that claim, there is no basis for an effective 
date earlier than September 14, 2005 for the grant of an 
increased rating of 50 percent for sleep apnea.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date prior to September 14, 
2005 for the award of a 50 percent rating for central and 
obstructive sleep apnea is assignable, the claim for an 
earlier effective date must be denied.  Where, as here, the 
law and not the evidence is dispositive, the matter on appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than September 14, 2005 for the 
award of a 50 percent rating for service-connected central 
and obstructive sleep apnea, to include on the basis of CUE 
in a November 1993 rating decision in which the RO granted 
service connection and assigned an initial noncompensable 
rating for that disability, is denied.  


REMAND

Regarding the other two claims identified on the title page, 
the Board notes that, in a January 2007 rating decision, the 
RO denied the veteran's claim for service connection for a 
right knee disability and declined to reopen his claim for 
service connection for left knee disability claimed as left 
knee injury.  In February 2007, the veteran filed an NOD with 
this rating decision.  The veteran has not been furnished an 
SOC regarding the issues of entitlement to service connection 
for a right knee disability or whether new and material 
evidence to reopen a claim for service connection for a left 
knee injury has been received.  

By filing an NOD with the January 2007 RO decision, the 
veteran initiated appellate review of all the issues decided 
therein.  The next step in the appellate process is for the 
RO to issue to the veteran an SOC.  See 38 C.F.R. § 19.29 
(2007); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Consequently, these matters must be remanded to the RO for 
the issuance of a SOC.  Id.  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 (2007).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO must furnish to the veteran and 
his representative an SOC as regards his 
claim for service connection for a right 
knee disability and his request to reopen 
the claim for service connection for left 
knee disability claimed as left knee 
injury, along with a VA Form 9, and 
afford them the appropriate opportunity 
to file a substantive appeal perfecting 
an appeal on those issues.  

The veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status-here, the claim for 
service connection for a right knee 
disability and the request to reopen the 
claim for service connection for left 
knee disability claimed as  left knee 
injury -a timely appeal must be 
perfected within 60 days of the issuance 
of the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


